Name: Commission Implementing Regulation (EU) 2015/596 of 15 April 2015 amending Regulation (EC) No 606/2009 as regards the increase in the maximum total sulphur dioxide content where the climate conditions make this necessary
 Type: Implementing Regulation
 Subject Matter: health;  food technology;  chemistry;  natural environment;  regions of EU Member States;  beverages and sugar;  agricultural structures and production;  Europe
 Date Published: nan

 16.4.2015 EN Official Journal of the European Union L 99/21 COMMISSION IMPLEMENTING REGULATION (EU) 2015/596 of 15 April 2015 amending Regulation (EC) No 606/2009 as regards the increase in the maximum total sulphur dioxide content where the climate conditions make this necessary THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 91 point (c) thereof, Whereas: (1) Commission Regulation (EC) No 606/2009 (2) sets out the maximum permissible total sulphur dioxide content of wine. Point A(4) of Annex I B provides that the Commission may decide that Member States concerned may authorise an increase of a maximum of 50 milligrams per litre in the maximum total sulphur dioxide levels of less than 300 milligrams per litre, where climate conditions make this necessary. (2) On 1 December 2014, the competent German authorities sent an official request to increase the maximum permissible total sulphur dioxide content of wine of less than 300 milligrams per litre by a maximum of 50 milligrams per litre for wine produced from grapes harvested in 2014 in the wine-growing areas of the German LÃ ¤nder Baden-WÃ ¼rttemberg, Bavaria, Hessen and Rhineland Palatinate. (3) The technical note provided by the competent German authorities indicates that the climate conditions, in particular a warm and humid weather during harvest, have fostered the development of pests producing pyruvate, acetaldehyde and alpha-ketoglutaric acid. These substances bind to sulphur dioxide and reduce its preservative action. Therefore, the total quantities of sulphur dioxide needed to ensure the proper vinification and proper preservation are higher in wine produced from those grapes. The temporary authorisation referred to in Point A(4) of Annex I B to Regulation (EC) No 606/2009 is therefore the only available option to allow the grapes affected by these unfavourable weather conditions to be used to produce wine suitable for placing on the market. (4) Regulation (EC) No 606/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Appendix 1 of Annex I B to Regulation (EC) No 606/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). ANNEX Appendix I Increase in the maximum total sulphur dioxide content where the climate conditions make this necessary Year Member State Wine-growing areas Wines concerned 1. 2000 Germany All wine-growing areas of Germany All wines obtained from grapes harvested in 2000 2. 2006 Germany The wine-growing areas in the regions of Baden-WÃ ¼rttemberg, Bavaria, Hessen and Rhineland Palatinate All wines obtained from grapes harvested in 2006 3. 2006 France The wine-growing areas in the departments of Bas-Rhin and Haut-Rhin All wines obtained from grapes harvested in 2006 4. 2013 Germany The wine-growing areas of the demarcated area of the protected designation of origin Mosel  and of the protected geographical indications Landwein der Mosel , Landwein der Ruwer , Landwein der Saar  and SaarlÃ ¤ndischer Landwein  All wines obtained from grapes harvested in 2013 5. 2014 Germany The wine-growing areas of the LÃ ¤nder Baden-WÃ ¼rttemberg , Bavaria , Hessen  and Rhineland Palatinate  All wines obtained from grapes harvested in 2014